     Case 19-20075-rlj7 Doc 10 Filed 03/19/19        Entered 03/19/19 11:22:28         Page 1 of 1


 1    Esequiel Valerio
      7935 W. Sahara Avenue, Suite 201
 2    Las Vegas, NV 89117
      Phone: 877-254-9328
 3    Email: ziggy.valerio@unifyfcu.com
      UNIFY Financial Federal Credit Union
 4
                                  UNITED STATES BANKRUPTCY COURT
 5                                   NORTHERN DISTRICT OF TEXAS
                                         AMARILLO DIVISION
 6
      In Re:                                                Court Case No. 19-20075-rlj7
 7    Patricia Lynn Richey,
                                                            Chapter 7
 8                                  Debtor.
                                                            NOTICE OF APPEARANCE AND
 9                                                          REQUEST FOR NOTICE

10
      TO THE CLERK OF THE U.S. BANKRUPTCY COURT, THE DEBTOR, THE ATTORNEY OF
11    RECORD, THE TRUSTEE, AND TO ALL PARTIES IN INTEREST.
12
             PLEASE TAKE NOTICE that pursuant to the United States Bankruptcy Code and
13
      Bankruptcy Rules, UNIFY Financial Federal Credit Union requests that all notice given in this case
14
      and all papers served or required to be served in this case, be given to and served upon the
15    undersigned at the following address, email address and telephone number.
16           Esequiel Valerio
             7935 W. Sahara Avenue, Suite 201
17
             Las Vegas, NV 89117
18           PH: 877-254-9328
             Email: ziggy.valerio@unifyfcu.com
19

20    Dated: March 19, 2019
21                                                          By: /s/ Esequiel Valerio
                                                                Esequiel Valerio
22

23

24

25

26




                                                        1
